Citation Nr: 0413863	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant filed a timely substantive appeal in 
regard to the October 2001 rating decision in which service 
connection was denied for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to August 
1944.  The veteran died in July 2001.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 determination made by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Nashville, Tennessee.


FINDINGS OF FACT

1.  In October 2001, the RO denied service connection for the 
cause of the veteran's death.  

2.  In November 2001, the appellant expressed her 
disagreement with the October 2001 rating action.  

3.  In September 2002, a statement of the case addressing the 
claim of entitlement to service connection for the cause of 
the veteran's death was issued to the appellant.  

4.  The appellant did not file a substantive appeal within 60 
days of the RO issuing a statement of the case in September 
2002 on the matter of service connection for the cause of the 
veteran's death, or within one year of the October 2001 
rating action at issue. 







CONCLUSION OF LAW

The appellant did not file a timely substantive appeal of the 
RO's October 2001 rating decision in which service connection 
for the cause of the veteran's death was denied.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(d), 
20.200, 20.300, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202 (2003).  A substantive appeal shall be filed 
within 60 days from the date of mailing of the SOC, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the rating decision that is being 
appealed, whichever time period ends later.  38 C.F.R. § 
20.302(b)(2) (2003).  The date of mailing the letter that 
notifies the claimant of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2003).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2003).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2003).

Here, the appellant was sent notice of the October 2001 
rating decision that denied service connection for the cause 
of the veteran's death on October 26, 2001.  A SOC was issued 
on September 10, 2002.  Computation of the one-year period 
from the date of the rating decision notice ended on October 
28, 2002 (as the 26th fell on a Saturday); however, since the 
SOC was sent on September 10, 2002, the appellant had 60 days 
from this date in which to provide the RO with a Substantive 
Appeal.  Computation of the 60-day period began on September 
11, 2002, and ended on November 9, 2002.  Since this date 
fell on a Saturday, and the following Monday was a legal 
holiday, the expiration of the time limit would fall on the 
next succeeding workday, which in this instance was November 
12, 2002.  The substantive appeal, which was received on 
February 25, 2003, was received more than one year after the 
notice of the rating decision and months after the expiration 
of the 60-day period after the issuance of the SOC.  
Accordingly, the appellant's substantive appeal form, 
received in February 2003, was not timely.

The Board notes that the appellant argues that it is unfair 
to require her to file a substantive appeal within 60 days of 
the SOC when the SOC was issued beyond the one-year period of 
the rating decision notification.  She also asserts, in 
essence, that she did not file her substantive appeal until 
February 2003 because she was attempting to collect medical 
evidence to support her claim.  

In this regard, the law clearly indicates that a claimant 
will be afforded a period of 60 days from the date of the SOC 
to file the formal appeal.  38 U.S.C.A. § 7105(d)(3) (West 
2002).  Accordingly, the appellant's argument that the 60-day 
time limit is not appropriate is unwarranted based on the 
statutory, and regulatory, provisions.  She was specifically 
notified of the 60-day time limit in the September 2002 SOC.  
The SOC also informed her that if she needed more time to 
file her appeal, she was able to request more time (if 
requested before the expiration of the 60-day period).  The 
appellant did not request an extension of the time period to 
file her substantive appeal.  Therefore, as the appellant's 
substantive appeal was not timely filed, she did not perfect 
her appeal of the RO's October 2001 rating decision in which 
service connection was denied for the cause of the veteran's 
death, and this appeal must be denied.  

As the law is determinative in the instant case, the 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


ORDER

The appellant did not timely file a substantive appeal in 
regard to the October 2001 rating decision in which service 
connection was denied for the cause of the veteran's death, 
and the appeal is denied.  

                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



